OPINION OF THE COURT
Per Curiam.
In this proceeding, the respondent was charged with one allegation of professional misconduct. The petitioner moves to confirm the report of the Special Referee, and the respondent submits an affirmation in opposition to the petitioner’s motion.
Charge One alleged that the respondent was convicted of serious crimes, as defined in Judiciary Law § 90 (4) (d). Specifically, on May 7, 1990, the respondent, after a trial by jury in the United States District Court for the Southern District of New York, was found guilty of interstate travel in aid of racketeering (18 USC § 1952 [a]) and violating the Glass-Steagall Act (12 USC § 378), both Federal felonies.
After reviewing all of the evidence, we are in agreement with the report of the Special Referee sustaining the charge of misconduct. The respondent is guilty of the misconduct outlined above. The petitioner’s motion to confirm the report of the Special Referee is granted.
The respondent is guilty of serious professional misconduct. Accordingly, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Kunzeman and Sullivan, JJ., concur.
Ordered that petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Andrew J. Jenkins, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Andrew J. Jenkins is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or *115counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.